     Case: 1:17-cv-00002-DMB-DAS Doc #: 379 Filed: 03/06/20 1 of 2 PageID #: 10752


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

RONALDO DESIGNER JEWELRY, INC.                                                        PLAINTIFF

V.                                                                    NO. 1:17-CV-2-DMB-DAS

JAMES B. COX and CATHERINE A. COX
d/b/a JC DESIGNS d/b/a WIRE N RINGS
and JOHN DOE a/k/a LEROY and JOHN
DOES Numbers 1 through 99                                                         DEFENDANTS


                                             ORDER

        On June 24, 2019, Ronaldo Designer Jewelry, Inc., filed seven separate motions in limine

which were accompanied by supporting memorandums totaling approximately seventy-five pages

in length. See Docs. ##326–339. This type of motion practice, which spreads separate but

related legal arguments across multiple motions, has been rejected by this Court as an attempt to

circumvent the thirty-five-page limitation for memorandum briefs set forth in Local Rule 7(b)(5).

See Thomas v. Firerock Prods., LLC, No. 3:13-cv-109, 2014 WL 12541627, at *1 (N.D. Miss.

Oct. 14, 2014). When a party files such multiple motions, “the proper course is to strike the

motions and direct the filing of a single consolidated motion and brief in support, combining all

arguments in a single filing.” Id. (cleaned up).

        Even if the memorandums did not collectively exceed the thirty-five-page limitation, six

of the memorandums, in violation of Local Rule 7(b)(2), have one or more exhibits attached to

them. See Docs. #327-1, #329-1, #331-1, #331-2, #331-3, #333-1, #333-2, #333-3, #335-1, #335-

2, #339-1, #339-2, #339-3, #339-4, #339-5, #339-6. The Court may deny these motions on this

ground alone. See Tri-Valley CAREs v. U.S. Dep’t of Energy, 671 F.3d 1113, 1131 (9th Cir. 2012)

(“Denial of a motion as the result of a failure to comply with local rules is well within a district

court’s discretion.”).

        Given Ronaldo’s failures to comply with the Court’s Local Rules, Ronaldo’s pending
  Case: 1:17-cv-00002-DMB-DAS Doc #: 379 Filed: 03/06/20 2 of 2 PageID #: 10753


motions in limine [326][328][330][332][334][338] and the accompanying memorandums

[327][329][331][333][335][339] are STRICKEN. Within fourteen (14) days of the entry of this

order, Ronaldo may file a single omnibus motion in limine seeking only the relief requested in the

stricken motions, accompanied by a single memorandum setting forth only those arguments in the

stricken memorandums. The total page limit for Ronaldo’s initial memorandum plus any reply

memorandum is forty-five (45) pages. The page limit for any memorandum in response is forty-

five (45) pages.

       SO ORDERED, this 6th day of March, 2020.

                                                    /s/Debra M. Brown
                                                    UNITED STATES DISTRICT JUDGE




                                                2
